Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 1 of 9 PageID 41




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


  LLOYD BROWN,

                   Petitioner

  vs.                                               Case No.:   3:20-cv-661-J-32JBT

  ATTORNEY GENERAL, et al.

                   Respondents.
                                            /
                                          ORDER
        I.      Status


             This case is before the Court on Petitioner Lloyd Brown’s Amended

  Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Doc. 7, Amended

  Petition) and Motion for Preliminary Injunction (Doc. 4, Motion for P.I.). He

  initiated this case while detained at the Baker County Detention Center

  awaiting transfer to Miami FDC.

             Petitioner is a federally convicted 39-year-old inmate serving a 24-month

  term of imprisonment for aggravated identity theft. United States v. Lloyd

  Brown, No. 19-cr-60270-FAM (S.D. Fla.), Dkt. 14 (Judgment). 1 The sentencing

  court ordered Petitioner to self-surrender to begin his sentence on January 21,


  1     Petitioner has already filed a motion for compassionate release, id. Dkt. 19, and
  a motion for home confinement, id., Dkt. 24, in the sentencing court, both of which
  were denied, id. Dkt. 23, Dkt. 26.
                                                1
Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 2 of 9 PageID 42




  2020. (Id. at 2). Petitioner failed to do so, causing the Southern District of

  Florida to issue a warrant for his arrest. United States v. Lloyd Brown, No.

  3:20-mj-1099-PDB (M.D. Fla.), Dkt. 1 (Arrest Warrant). Petitioner was arrested

  in this district on February 21, 2020, after which the Court remanded him into

  the custody of the United States Marshals. Id., Dkt. 2, Dkt. 5.

           Petitioner was confined at the Baker County Detention Center (where he

  had been detained since his arrest) when he filed the Amended Petition. Shortly

  after, the Court learned he had been transferred to a new facility. According to

  the Bureau of Prisons (BOP), he is now at Oklahoma City FTC. Petitioner is

  due to be released from his term of imprisonment on October 17, 2021.


     II.      Claims


           Because Petitioner is pro se, the Court construes the Motion for P.I. and

  the Amended Petition together. Although he lists eight grounds, the Court

  discerns essentially three claims: (1) that he has a liberty interest in being

  transferred to home confinement based on his health conditions and the Covid-

  19 pandemic; (2) that his right to procedural due process was being violated

  because he lacked access at the Baker County Detention Center to the proper

  channels to be considered for home confinement; and (3) he asks this Court to

  recommend home confinement under 18 U.S.C. § 3621.




                                           2
Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 3 of 9 PageID 43




        According to Petitioner, “[t]he sole purpose of this motion is to aid the

  Petitioner in being identified” as eligible for home confinement and to “let the

  [BOP] make its determination….” (Doc. 7 at 6; see also Doc. 4 at 2). Petitioner

        reiterates that he is not seeking compassionate release in which his
        term of imprisonment would be reduced. He is asking for a
        recommendation from the court to BOP that he serve the remainder
        of his sentence on Home Confinement. He simply wants to serve his
        sentence in an environment that does not jeopardize his health or
        perhaps his life until the pandemic is under control.

  (Doc. 4 at 3). Petitioner asks that the Court order BOP to either release him to

  home confinement or consider his application. (Doc. 7 at 6).


     III.   Discussion


        The writ of habeas corpus may extend to a person who “is in custody in

  violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

  § 2241(c)(3). “A prisoner sentenced by a federal court … may file a petition for

  a writ of habeas corpus to challenge the execution of his sentence, such as the

  deprivation of good-time credits or parole determinations.” McCarthan v. Dir.

  of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1092-93 (11th Cir. 2017) (en

  banc). Because Petitioner appears to challenge the execution of his sentence –

  specifically, the denial of home confinement – the Amended Petition may

  proceed under § 2241.

        Usually, an inmate must exhaust administrative remedies before seeking

  habeas relief under § 2241. Santiago-Lugo v. Warden, 785 F.3d 467, 475 (11th


                                          3
Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 4 of 9 PageID 44




  Cir. 2015). However, this exhaustion requirement is not jurisdictional. Id. And

  according to BOP regulations, the administrative remedy program does not

  apply to inmates held in a non-federal facility. 28 C.F.R. § 542.10(b). Therefore,

  the Court will address the Amended Petition on the merits.


        A. Home Confinement


        First, Petitioner seeks release to home confinement. (See Doc. 4 at 2, 3;

  Doc. 7 at 6). Petitioner alleges that he is facing serious injury or death because

  he has H.I.V., asthma, and a history of respiratory disease (Doc. 4 at 1), and

  because his BOP destination – FDC Miami – “is listed as a hotspot for the Covid-

  19 virus,” (id. at 2). He also alleges that Covid-19 had infiltrated the Baker

  County Detention Center, where Petitioner could not practice social distancing.

  (Id.; see also Doc. 7 at 2). Petitioner argues he “has a liberty interest in being

  placed on home confinement, placement and consideration, and believes he is

  eligible under the attorney general[’]s memorandum to the director of the [BOP]

  on April 3, 2020.” (Doc. 7 at 5). As such, he asks that the Court order him to be

  transferred to home detention. (See id. at 6). However, this Court has no

  authority to grant such relief.

        The home confinement statute provides:

        (2) Home confinement authority.-- The authority under this
        subsection may be used to place a prisoner in home confinement for
        the shorter of 10 percent of the term of imprisonment of that
        prisoner or 6 months. The Bureau of Prisons shall, to the extent


                                          4
Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 5 of 9 PageID 45




        practicable, place prisoners with lower risk levels and lower needs
        on home confinement for the maximum amount of time permitted
        under this paragraph.

  18 U.S.C. § 3624(c)(2). 2 In response to Covid-19, Congress expanded BOP’s

  home confinement authority as part of the Coronavirus Aid, Relief, and

  Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281

  (2020). The relevant section provides:

        During the covered emergency period, if the Attorney General finds
        that emergency conditions will materially affect the functioning of
        the Bureau, the Director of the Bureau may lengthen the maximum
        amount of time for which the Director is authorized to place a
        prisoner in home confinement under the first sentence of section
        3624(c)(2) of title 18, United States Code, as the Director
        determines appropriate.

  CARES Act, § 12003(b)(2). On April 3, 2020, the Attorney General issued a

  memorandum making the requisite finding, and instructed the Director of BOP

  to identify vulnerable inmates for transfer to home confinement. In identifying

  inmates appropriate for home confinement, the Attorney General instructed the

  BOP to consider a non-exhaustive list of discretionary factors set forth in a

  previous memorandum issued on March 26, 2020. 3




  2      Petitioner would not qualify for home confinement under § 3624(c)(2) because
  he is not within the final 10% (2.4 months) of his 24-month term of imprisonment.

  3     Links to the Attorney General’s memoranda are available at https://www.bop.
  gov/resources/news/20200405_covid19_home_confinement.jsp.


                                           5
Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 6 of 9 PageID 46




        Under this law, the BOP has exclusive jurisdiction to decide whether to

  place a prisoner under extended home confinement. United States v. Alvarez,

  No. 19-cr-20343-BLOOM, 2020 WL 2572519, at *2-3 (S.D. Fla. May 21, 2020);

  see also United States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (a

  district court lacks jurisdiction to grant a request for home confinement under

  the Second Chance Act). “The CARES Act did not remove the exclusive

  authority of the BOP to designate the place of an inmate’s confinement. The

  Attorney General—and by delegation the BOP—has exclusive authority and

  discretion to designate the place of an inmate’s confinement.” United States v.

  Phillips, No. 6:16-cr-198-Orl-28GJK, 2020 WL 2219855, at *1 (M.D. Fla. May 7,

  2020) (internal quotation marks and citation omitted); see also 18 U.S.C. §

  3624(c)(4) (“Nothing in this subsection shall be construed to limit or restrict the

  authority of the Director of the Bureau of Prisons under section 3621.”); id., §

  3621(b) (“Notwithstanding any other provision of law, a designation of a place

  of imprisonment under this subsection is not reviewable by any court.”). “While

  the CARES Act gives the BOP broad discretion to expand the use of home

  confinement during the COVID-19 pandemic, the Court lacks jurisdiction to

  order home detention under this provision.” Alvarez, 2020 WL 2572519, at *2

  (emphasis in original) (citation and internal quotation marks omitted).

        Nor does Petitioner have a liberty interest in being transferred to home

  detention. A prisoner has no constitutionally protected interest in his place of


                                          6
Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 7 of 9 PageID 47




  confinement. Williams v. Flournoy, 732 F. App’x 810, 812 (11th Cir. 2018)

  (discussing Meachum v. Fano, 427 U.S. 215 (1976); McKune v. Lile, 536 U.S. 24

  (2002)). And, “the Supreme Court has held prisoners do not have a

  constitutional right to be released before the expiration of a valid sentence.”

  Calderon, 801 F. App’x at 732 (citing Greenholtz v. Inmates of Neb. Penal &

  Corr. Complex, 442 U.S. 1, 7 (1979)). As such, Petitioner has no enforceable

  right to be transferred to home detention.


        B. Procedural Due Process


        Petitioner also claims he was “being denied Procedural Due Process …

  where the defendant [did] not have an appropriate channel to … exhaust

  administrative remedies to BOP [because] the [Baker County] Detention

  facility does not assist with this administrative process and does not offer an

  avenue to communicate with the [BOP].” (Doc. 7 at 5). Petitioner states that he

  wrote several requests for home confinement to the Attorney General, BOP

  officials, and officials at Baker County Detention Center, but he did not receive

  a response. (Id. at 2, 3, 4; see also Doc. 7-1, Request for Home Confinement).

  Because he was not in a BOP facility, Petitioner states that he did “NOT have

  a means to directly make a request to the proper prison officials at the [BOP]

  or United States Marshal Service” and that there was “confusion on who the

  decision making authority is at this time.” (Doc. 7 at 4) (emphasis in original).



                                         7
Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 8 of 9 PageID 48




  Petitioner “argues he is entitled to have a penal or correctional facility warden

  immediately consider his request for home confinement ….” (Id.).

        Since filing the Amended Petition, Petitioner has been transferred from

  Baker County Detention Center to a BOP facility. As Petitioner is now in BOP

  custody, he has access to the proper channels for requesting home confinement.

  There is no indication that BOP will (or could) transfer Petitioner back to Baker

  County Detention Center. Because the impediment that was the basis of the

  procedural due process claim has been removed, it is moot. See Herron v. Beck,

  693 F.2d 125, 127 n.3 (11th Cir. 1982) (holding that inmate’s transfer to a new

  facility mooted his equitable claims regarding the former jail’s practices).


        C. Recommendation of Home Confinement


        To the extent Petitioner seeks a recommendation under 18 U.S.C. §

  3621(b)(4)(B) that he be placed in home confinement, this Court has no

  authority to make such a recommendation. Section 3621 instructs the BOP, in

  determining where to place an inmate, to consider “any statement by the court

  that imposed the sentence … recommending a type of penal or correctional

  facility as appropriate.” Id., § 3621(b)(4) (emphasis added). By its terms, the

  statute requires that any recommendation concerning the place of confinement

  come from the sentencing court, which is the Southern District of Florida. Thus,

  the Court lacks authority to grant this relief as well.



                                          8
Case 3:20-cv-00661-TJC-JBT Document 8 Filed 08/10/20 Page 9 of 9 PageID 49




      IV.     Conclusion


          Because the Court lacks authority to grant the relief Petitioner seeks, the

  Amended Petition is due to be dismissed. If Petitioner seeks further habeas

  relief, he should file the petition in the district of confinement. 4

            Accordingly, it is hereby ORDERED:


          1. Petitioner Lloyd Brown’s Amended Petition for Writ of Habeas Corpus

              Under 28 U.S.C. § 2241 (Doc. 7) is DISMISSED.

          2. The Motion for Preliminary Injunction (Doc. 4) is DENIED AS

              MOOT.

          3. The Clerk shall enter judgment dismissing the Amended Petition.


          DONE AND ORDERED at Jacksonville, Florida this 10th day of

  August, 2020.



                                                TIMOTHY J. CORRIGAN
                                                United States District Judge


  lc 19
  Copies:
  Pro se petitioner



  4     Petitioner cites the Eighth Amendment in passing (Doc. 7 at 1), but he does not
  develop this claim. And, to the extent the claim is based on the risk posed by Covid-19
  at Baker County Detention Center, it is mooted by his transfer to a new facility.


                                            9
